This court having heretofore, to-wit, on March 7, 1939, granted an order to show cause why a writ of supervisory control should not issue to review the action of the district court of Gallatin county and the Honorable Benjamin E. Berg, Judge thereof, in refusing to grant a motion to quash service of summons made by defendant in that certain action entitled J.A.Bridges v. Doughnot Corporation of Montana, and relator having filed a praecipe of dismissal, the cause having been fully settled on the merits, it is ordered that the cause be dismissed.